Broyles, C. J.
1. Where a defendant in a criminal prosecution makes to the jury a statement which, on material issues in the case, is in conflict with the testimony of the witnesses, it is reversible error for the judge, in his charge, to use language which could easily mislead the jury to believe that he meant to instruct them that, while usually they had the right to believe the defendant’s statement in preference to the sworn testimony in the case, if there were a conflict, which could not be reconciled, between the testimony of the witnesses and the statement of the defendant, it would be their duty to believe the witnesses. This ruling is not affected by the fact that the judge had previously given a correct charge upon the defendant’s statement. See, in this connection, Delk v. State, 135 Ga. 312 (2) (69 S. E. 541, Ann. Cas. 1912A, 105) ; Caison v. State, 171 Ga. 1 (3) (154 S. E. 337).
2. Under the foregoing ruling and the facts of this case, the following excerpt from the charge of the court was' error and requires another hearing of the case: "If upon a consideration of the evidence in this case, you find there is a conflict in the testimony between the witnesses or between a witness and the defendant’s statement, it is your duty to reconcile this conflict if you can, without imputing perjury to any witness and without imputing a false statement to the defendant; and if you can not do 'this, it then becomes your duty to believe that witness or those witnesses you may think best entitled to belief, and you may consider their interest or want of interest in the result of the trial, their bias or prejudice if any appears, the reasonableness or unreasonableness of their testimony, and the personal credibility of the witness so far as the same may legitimately appear from the trial. The jury, as stated, are at last the sole and exclusive judges of the facts and the credibility of the witnesses, and what testimony they will believe or disbelieve.”

Judgment reversed.


Broyles, O. J., and MacIntyre, J., concur. Guerry, J., dissents.